DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
Disposition of Claims
Claims 31 and 91-150 were pending.  Claims 1-30, 32-90, 92-93, and 99-100 are cancelled.  Amendments to claims 31, 91, 94-98, 101-115, 132-133, 137-138, 140-143, and 150 are acknowledged and entered.  Claims 31, 91, 94-98, and 101-150 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 20190247493 A1, Published 08/15/2019.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Response to Arguments
Applicant's arguments filed 12/13/2021 regarding the previous Office action dated 06/14/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(New rejection.)  Claims 31, 91, 94-98, and 101-150 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of generating an immune response against cytomegalovirus antigens in a host using LCMV-based attenuated vectors delivering truncated CMV gB, does not reasonably provide enablement for treatment of cytomegalovirus infection or prevention of symptoms associated with cytomegalovirus infection in a host using any arenavirus attenuated vector delivering any CMV gB.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). See also MPEP § 2164.01(a) and § 2164.04. Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention/Breadth of the claims.  The claims are drawn to a method which results in the claimed treatment of any cytomegalovirus (CMV) infection or prevention of disease thereof, wherein said method is administering any replication-deficient arenavirus viral vector engineered to comprise any CMV glycoprotein B (gB) or any antigenic fragment thereof, wherein said arenavirus remains replication deficient in normal cells.
State of the prior art/Predictability of the art.  The rescue of infectious arenavirus from cloned cDNAs was initially established for the prototypic member of the family, Lymphocytic Choriomeningitis Virus (LCMV). Subsequently, similar approaches were used to rescue a few other arenaviruses, including recombinant Junin virus (JUNV), Lassa virus (LASV), Pichinde virus (PICV), and Lujo virus (LUJV), yet little was known about any arenavirus replication and/or vector development other than LCMV at the time of filing (Ortiz-Riaño E, et. al. J Gen Virol. 2013 Jun;94(Pt 6):1175-1188. Epub 2013 Jan 30.)  While the art disclosed the generation of attenuated LCMV, especially through the replacement of the LCMV glycoprotein with a heterologous glycoprotein (See e.g. Bergthaler A, et. al. PLoS Pathog. 2006 Jun;2(6):e51. Epub 2006 Jun 2.; See also PINSCHEWER et. al. (US 2016/0194663 A1, Priority 12/22/2008; CITED OF RECORD; hereafter “Pinschewer”), the art still remained highly unpredictable, as evidenced even by post-filing data.  
The Arenavirus genome consists of two negative-stranded RNA segments designated L and S, respectively, encoding two viral genes each. 5′ and 3′ untranslated regions (UTR) and an intergenic region (IGR) flank the ORFs on each segment. Reverse genetic tools are available to efficiently tailor the infectious virus’ genome for medical application. As reported, transgenes of interest can be accommodated in the LCMV genome by segregating the viral glycoprotein (GPC) and nucleoprotein (NP) genes onto artificially duplicated S segments. According to the originally published vector design strategy as outlined in Pinschewer (US 2016/0194663 A1, Priority 12/22/2008; CITED OF RECORD; hereafter “Pinschewer”), both NP and GPC remain under control of their respective regulatory RNA elements. Genetic and phenotypic stability represent key criteria for manufacturing and clinical translation of live-attenuated viral vector systems; observations on recombination in negative-sense RNA viruses (Chare ER, et. al. J Gen Virol. 2003 Oct;84(Pt 10):2691-2703.) and specifically in attenuated vector LCMV-infected animals was observed which led to both reversion to wild type virus and transgene loss, which Nat Commun. 2017 May 26;8:15327.)  Subsequently, the art developed trisegmented genomes which expressed transgenes of interest which did not revert back to bisegmented wild-type viruses through the use of artificial genomic organization to prevent inter-segmental recombination (Kallert, Figs. 1a-b; p. 2, rt. col., ¶1).  
With respect to the art regarding cytomegalovirus (CMV) vaccines, therapeutic and/or prophylactic vaccines against CMV infection remain elusive to this day.  As noted in the review by Anderholm et. al. (Anderholm KM, et. al. Drugs. 2016 Nov;76(17):1625-1645.), the majority of vaccine platforms regarding CMV focused on delivery of the glycoprotein encoded from the UL55 open reading frame, glycoprotein B (gB).  The rationale behind this was that the number of neutralizing antibodies in vitro mainly appeared to be against gB; the flaw in this rationale is that these were based on fibroblast-based neutralizing antibodies, while most of the neutralizing antibodies in human sera that block entry into the more important endothelial and epithelial cell targets are against non-gB proteins (Adler SP. Br Med Bull. 2013;107:57-68. Epub 2013 Aug 16.)  The gB/MF59 subunit vaccine only showed a 50% efficacy rate in postpartum women, and no statistically significant efficacy in healthy, seronegative adolescent girls (Anderholm, p. 7, ¶2-3).  Adler notes that in at least one target population -- infants, toddlers and young children-- it is critical to elicit both a robust humoral and cellular response, and the cellular response should be both a CD4 and CD8 T-cell response; as shown by Schleiss et. al. (Schleiss MR, et. al. J Infect Dis. 2003 Dec 15;188(12):1868-74. Epub 2003 Dec 9.) the response against gB antigens was mainly limited to a humoral response.  Later post-filing art from Scheliss et. al. (Schleiss MR, et. al. Clin Vaccine Immunol. 2017 Jan 5;24(1):e00300-16.) demonstrates the importance of vaccination with multiple CMV antigens to elicit both cellular and humoral immune responses, especially when using an LCMV vector.  
Working examples. All working examples disclosed in the specification utilize rLCMV vectors (¶[0497-0563]).  While the LCMV vector constructs may be derived from different strains of LCMV (¶[0516]), no other arenaviruses were tested for their use as vectors aside from LCMV.  In the guinea pig model, vaccination with HK1-GPgB(dCt)(rLCMV expressing gB from the LCMV GP open reading frame (ORF) with the cytoplasmic tail deleted) conferred better protection than HK1-GPpp65 (rLCMV expressing 
Guidance in the specification. The specification provides guidance towards the combined use of separate rLCMV vectors expressing pp65 and gB through at least three intramuscular inoculations of an effective amount of the pharmaceutical compositions to provide an immune response against subsequent CMV challenge that would be immunogenic enough to be reasonably prophylactic in CMV-negative hosts.  It is not clear that said compositions have therapeutic applications in CMV-positive hosts.  While inoculation with LCMV-truncated gB vectors provides a superior immune response versus inoculation with only LCMV-pp65 vectors, the data showing the clearly superior combination vaccine which delivers both vectors would be subsequently more useful and obviously more therapeutic in the eyes of a skilled artisan.
Amount of experimentation necessary.  Additional research is required in order to determine how effective any attenuated arenavirus would be as a vector in the method as claimed.  Additional research would be required to determine if the delivery of only gB in the arenavirus vector system as claimed would be sufficient to act as a therapeutic and/or prophylactic vaccine.  
For the reasons discussed above, it would require undue experimentation for one skilled in the art to make and/or use the claimed methods.  

	
	


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejection withdrawn.)  The rejection of Claims 31, 91-114, 116-132, and 134-150 under 35 U.S.C. 103 as being unpatentable over PINSCHEWER et. al. (US 2016/0194663 A1, Priority 12/22/2008; CITED OF RECORD; hereafter “Pinschewer”) in view of Zhong et. al. (Zhong J, et. al. PLoS One. 2008 Sep 22;3(9):e3256; CITED OF RECORD; hereafter “Zhong”); Schleiss et. al. (Schleiss MR, et. al. Viral Immunol. 2000;13(2):155-67; CITED OF RECORD; hereafter “Schleiss”); Lian et. al. (US2012/0093848 A1, Pub. 04/19/2012; CITED OF RECORD; hereafter “Lian”); and Spaete et. al. (US5,834,307 A, Iss. 11/10/1998; CITED OF RECORD; hereafter “Spaete”); as evidenced by
Chee (Chee MS, et. al. RecName: Full=Envelope glycoprotein B; Short=gB; Flags: Precursor UniProtKB/Swiss-Prot: P06473.1. Dep. 05/01/1992.); 
Davison (Davison AJ.  UL55; gB [Human herpesvirus 5]. NCBI Reference Sequence: YP_081514.1. Dep. 09/16/2004.); 
Dolan et. al. (Dolan A, et. al. J Gen Virol. 2004 May;85(Pt 5):1301-12; hereafter “Dolan”); and Chee (Chee MS, et. al. RecName: Full=65 kDa phosphoprotein; Short=pp65; AltName: Full=65 kDa matrix phosphoprotein; AltName: Full=Phosphoprotein UL83; AltName: Full=Tegument protein UL83. UniProtKB/Swiss-Prot: P06725.2. Dep. 02/01/1991) is withdrawn in light of the amendments to the claims.

(Rejection withdrawn.)  The rejection of Claims 115, 133, and 138 under 35 U.S.C. 103 as being unpatentable over Pinschewer, Schleiss, Zhong, Lian, Spaete Davison, Dolan, and Chee as applied to claims 31, 91-114, 116-132, and 134-150 above, and further in view of Flatz et. al. (Flatz L, et. al. Nat Med. 2010 Mar;16(3):339-45. Epub 2010 Feb 7; hereafter “Flatz”) is withdrawn in light of the amendments to the claims.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648